Case 3:19-md-02913-WHO Document 260-2 Filed 11/18/19 Page 1 of 5




                        EXHIBIT B
   Case 3:19-md-02913-WHO Document 260-2 Filed 11/18/19 Page 2 of 5



                                       EXHIBIT B
    Initial Census Data for Filed Non-Public Entity Class Cases in Federal Court
1. Case name
2. Case number
3. Name of the court in which the complaint was initially filed
4. Filing date of the complaint
5. Named plaintiff(s) in the complaint
6. Named defendant(s) in the complaint
7. Name of the JUUL user identified in the complaint
8. User’s date of birth
9. User’s social security number – last four digits
10. Current address of the JUUL user
11. Is the JUUL user deceased? [Yes/No]
12. Was the case brought by a representative (e.g., JUUL user was a minor, incapacitated or
    deceased):
       a) Name of the JUUL user’s representative
       b) Relationship of the representative to the JUUL user
       c) Current address of the representative
13. Plaintiff law firm(s) representing the plaintiff(s), address, phone number, and email
    address
14. Name of the counsel responsible for completion of this form, firm name, address, phone
    number, and email address
15. JUUL Usage Information:
       a) Did the JUUL user purchase JUUL products? [Yes/No]
       b) Did the JUUL user ever purchase JUUL products directly from JUUL Labs, Inc.
          online (i.e., from juul.com or juulvapor.com, as opposed to another retailer)?
          [Yes/No]
             i.    If yes, provide the following:
                      a. Full name associated with the online JUUL account;
                      b. E-mail address(es) associated with the online JUUL account; and
                      c. Physical address(es) associated with the online JUUL account
       c) Identify the JUUL products the user used (dropdown menu)
       d) Approximate month and year of first use of a JUUL product (dropdown menu)
       e) Approximate month and year of last use of a JUUL product (dropdown menu)
Case 3:19-md-02913-WHO Document 260-2 Filed 11/18/19 Page 3 of 5



   f) JUUL user's age at first use of a JUUL product
   g) Indicate frequency of usage: (dropdown menu)
         i.   Daily
        ii.   Weekly
       iii.   Occasional
       iv.    Other (describe)
   h) On average, approximately how many JUULpods did the user use per week
      during JUUL usage? (specify)
   i) Did the user use other vape products and/or other products containing nicotine
      before using JUUL products?
         i.   If yes, indicate the type(s) of product(s) used:
                a. Other vape products or e-cigarettes
                b. Cigarettes
                c. Cigars
                d. Smokeless tobacco (e.g., chewing tobacco, dip/snuff, snus)
                e. Other
        ii.   If yes, indicate frequency of usage:
                a. Daily
                b. Weekly
                c. Occasional
                d. Other (describe)
   j) Has user used other vape products and/or other products containing nicotine since
      his/her first use of JUUL products?
         i.   If yes, indicate the type(s) of products used:
                a. Other vape products or e-cigarettes
                b. Cigarettes
                c. Cigars
                d. Smokeless tobacco (e.g., chewing tobacco, dip/snuff, snus)
                e. Other
        ii.   If yes, indicate frequency of usage:
                a. Daily
                b. Weekly
                c. Occasional
   Case 3:19-md-02913-WHO Document 260-2 Filed 11/18/19 Page 4 of 5



                      d. Other (describe)
16. Indicate the user’s alleged injury(ies) the plaintiff(s) claims were caused by JUUL
    products from the drop-down box:
       a) Economic loss
       b) Addiction
       c) Seizure
       d) Stroke
       e) Heart attack
       f) Other cardiovascular diagnosis (specify)
       g) E-cigarette, or vaping, product use associated lung injury (EVALI)
       h) “Popcorn lung”/ bronchiolitis obliterans
       i) Acute eosinophilic pneumonia/pulmonary eosinophilia
       j) Bronchitis and pneumonitis due to gases, fumes and vapors/chemical pneumonitis
       k) Pneumonitis due to inhalation of oils and essences/lipoid pneumonia
       l) Acute respiratory distress syndrome (ARDS)
       m) Acute interstitial pneumonitis
       n) Other specified interstitial pulmonary disease
       o) Lung transplant
       p) COPD
       q) Emphysema
       r) Asthma
       s) Non-contagious pneumonia
       t) Bronchitis
       u) Other respiratory diagnosis (specify)
       v) Mental health/behavior issues/suicide/suicidal thoughts/attempts
       w) Pregnancy complications, birth defects
       x) Death associated with any of the above (specify cause of death)
       y) Other personal injury (specify)
17. For any injury other than economic loss, provide the medical record page showing
    diagnosis and date, if any exists and is available. Alternatively, state that medical records
    were ordered and identify the date they were ordered. If no medical records were
    ordered, provide an explanation as to why they could not be ordered recognizing that lack
    of time or resources is not an adequate explanation:
18. Description of the proposed class(es) and/or subclass(es):
          Case 3:19-md-02913-WHO Document 260-2 Filed 11/18/19 Page 5 of 5



      19. Claims asserted (including statute and state under which common law claims are
          brought):
      20. Remedies sought in the Complaint:
      21. Certification
          The JUUL user must sign and date the form below (online certification):
          I declare under penalty of perjury that the following is true and correct: I used a JUUL
          product and, to the best of my knowledge, information and belief, I suffered [insert
          injuries indicated above].
          Date: ________________                     Signature:______________________________
                                                     Name:_________________________________
          Alternative if the case was brought by a representative 1: The JUUL user’s
          representative must sign and date the form below (online certification):
          I declare under penalty of perjury that the following is true and correct to the best of my
          knowledge, information and belief: [The JUUL user] used a JUUL product and suffered
          [insert injuries indicated above].
          Date: ________________                     Signature:______________________________
                                                     Name:_________________________________




1
    I.e., if the JUUL user is a minor, incapacitated or deceased.
